Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Preliminary amendment and IDS received 8/20/2020 have been entered.
Priority
This application claims the benefit of PRO 62/833,953 (filed 4/15/2019). 

Election
Applicant’s election of Group I and species of endonuclease in the reply filed on 1/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim.
Only claims 1-2 and 4 are presented for examination on the merits. 

Specification
Information Disclosure Statement
The listing of references in page 12 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Colors are noted at least in Figure 1 (USPUB20200326283, [0023], “blue” and “red”), however, no petition and colored drawings are on filed.
Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL -The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in 

Scope of Enablement Rejection
Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a): claim 1 directs to an enzyme sensor comprising a loop transducer comprising a stiffening domain and a first hybridizing domain, wherein the length of these two domains are not limited, thus broadly include any length,  however, the specification, while being enabling for a range of length (in terms of nucleotides) for the claimed “stiffening domain” and “hybridizing domain”, does not reasonably provide enablement for any/all length of the claimed domains, for example, as described in the instant specification, the hybridizing domain cannot be too short or too long (USPUB 20200326283, end of [0024]).  Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The art of biotechnology is a highly unpredictable art and it would be an undue burden for one of ordinary skill in the art to test if all/any length for the claimed two domains. There is no prior art known to this examiner that establishes that one of ordinary skill in the art would have known at the time the invention was made that all/any length for the claimed “stiffening domain” and “hybridizing domain” will work as a sensor. Furthermore, the specification provide support for the length of the “stiffening domain” to be at least half of the total (length of the loop) to keep the entire loop open (USPUB 20200326283, [0023]).
Applicant has only shown limited examples for the length of the “stiffening domain” and “hybridizing domain”. With only knowing limited examples (for optimizing the length of the hybridizing domain, USPUB 20200326283, [0030] and stiffening strand, USPUB 20200326283, [0031], it is clear that such broad claims are not enabled by the instant specification. 
	The state of the art is that there is no art. Without any reference to a broader range of length for the stiffening domain and hybridizing domain, one of ordinary skill in the art would have no way of knowing if the claimed product/sensor can be practiced with its full scope.
Thus, the claims are unduly broad and do not find proper support from the instant specification. Thus, the rejection is properly made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of co-pending US application No. 16580426. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a hybridization probe comprising an oligonucleotide attached to two fluorophore/quencher at the ends, while the co-pending application also includes a loop transducer, therefore the sensor of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653